Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Applicant’s amendment, filed March 12, 2021 was received prior to the mailing of the final rejection of March 16, 2021. The final rejection had, however, been created and posted by the examiner prior to the receipt of the March 12 amendment. 
In a brief telephonic conversation with Attorney Rob Harmer, who contacted the examiner concerning the effective crossing in the mail of these two documents, the examiner noted that there would be no need for applicant to file any further amendment in response to the content of the final rejection, and that the amendment of March 12 should reasonably be entered in the application, overcoming the issues set forth in the final rejection.
As such, the finality of the rejection is withdrawn and a notice of allowance is issued herein.

Application Status
Applicant’s amendment, filed March 12, 2021 has been entered. Claims 11-13, 17-29 are pending, with claims 1-10, and 14-16 now being canceled, and claims 21-29 are newly added.

Drawings
The replacement drawings, filed March 12, 2021 are acknowledged and have been accepted.

Allowable Subject Matter
Claims 11-13 and 17-29 are allowed.

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616